1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17                                    DISTRICT OF NEVADA
18
     JANET HITCHCOCK,                                    Case No.: 2:18-cv-01655-APG-GWF
19
                    Plaintiff,
20
     vs.                                                JOINT MOTION TO EXTEND TIME TO
21                                                      FILE STIPULATION OF DISMISSAL OF
     EXPERIAN INFORMATION SOLUTIONS,                    EQUIFAX INFORMATION SERVICES
22
     INC.; EQUIFAX INFORMATION SERVICES LLC
23   LLC; and NATIONSTAR MORTGAGE LLC,
                                                        [THIRD REQUEST]
24                  Defendants.
25
            Plaintiff Janet Hitchcock (“Plaintiff”) and Defendant Equifax Information Services, LLC;

26   (“Equifax”) (collectively, the “Parties”), by and through their counsel of record, hereby move

27   jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (45) forty-five days:
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [THIRD REQUEST] - 1
1            1.     The Parties settled this matter on November 16, 2018.
2
             2.     Equifax provided Plaintiff a draft settlement agreement on March 6, 2019.
3
             3.     The Parties are working diligently to resolve remaining issues related to the settlement
4
     agreement.
5

6            4.     The Parties request an extension of forty-five days to file their Stipulation of Dismissal

7    of Equifax to allow Equifax additional time to provide and finalize the settlement agreement.
8
             5.     Equifax agrees to meet and satisfy all obligations of the Settlement Agreement in
9
     (45) days, which is May 13, 2019.
10
             6.     Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than May 13,
11

12   2019.

13
          DATED March 26, 2019.
14    KNEPPER & CLARK LLC                                CLARK HILL PLLC
15
      /s/ Shaina R. Plaksin                              /s/ Jeremy J. Thompson
16    Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 12503
17    Miles N. Clark, Esq.                               3800 Howard Hughes Pkwy., Suite 500
18    Nevada Bar No. 13848                               Las Vegas NV 89169
      Shaina R. Plaksin, Esq.                            Email: jthompson@clarkhill.com
19    Nevada Bar No. 13935
      Email: matthew.knepper@knepperclark.com            Counsel for Defendant
20    Email: miles.clark@knepperclark.com                Equifax Information Services, LLC
21    Email: shaina.plaksin@knepperclark.com

22    HAINES & KRIEGER
      David H. Krieger, Esq.
23    Nevada Bar No. 9086
24    dkrieger@hainesandkrieger.com

25    Counsel for Plaintiff
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [THIRD REQUEST] - 2
1                                           Hitchcock v. Equifax Information Services LLC et al
                                                           Case No. 2:18-cv-01655-APG-GWF
2

3
                                     ORDER GRANTING
4
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
5

6
                         EQUIFAX INFORMATION SERVICES, LLC

7          IT IS SO ORDERED.

8          _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
9
                       26th day of _________
           DATED this ____          March    2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [THIRD REQUEST] - 3
